Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The instant case shares common elements with the already patented parent case 10739462 (as well as prior parents). It is presumed that applicant would file a terminal disclaimer at the time of issuance.

Allowable Subject Matter
Claims 5,12,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5,12,19 include 4, 11, 18 from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 6, 8,11,13, and 15, 18, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication to Collins 2009/0265193 in view of US Patent to Medsani 8537338 and US Patent 8207964 to Meadow

As per claims 1, 8 and 15 Collins discloses; A computer-implemented method for estimating damage to a shingle, the method comprising: (A) causing one or more processors to retrieve from a memory a 3D point cloud representing a roof; Collin(0118-0120) 
(B) utilizing, via the one or more processors, 
a segmentation technique to identify from the shingle a plurality of … points representing different shingle(s) on the roof, wherein utilizing the (point cloud) segmentation includes accounting for one or more measurements relating to spatial characteristics associated with each set of points;  Collins (0102, a roof picture can be translated to data which can be compared to pictures of non-damaged roofs to analyze for any damage) (C) analyzing, via the one or more processors, each of the plurality of sets of points to identify a set of points representing a damaged shingle; 
Collins(0102) and (D) generating and displaying, via the one or more processors, a report indicating the damaged shingle is damaged, wherein the displayed report includes one or more of: (a) a textual representation of damage done to the damaged shingle; or (b) a graphical representation of damage done to the damaged shingle.  Collins(0074 inspection repair can be created, one or more only requires graphical or textual report) Here Collins does not explicitly disclose a point cloud. However, Medsani Col. 5 lines 10-35) discloses 3D and point clouds as well as point clouds generically, The motivation for the combination is that incorporating LIDAR which is known to be able to measure topographic data automatically would be applicable to any feature analysis including “roofs” col. 2 because it provides more detail automatically than traditional technology.
Here by amendment applicant is highlighting the “3D shingle, each 3D shingle point cloud including a set  point clouds, one for each shingle… Collins and Medsani do not disclose these elements though Collins discloses individual roof shingles and Medsani 3D point clouds generically. Meadows teaches point clouds for particular objects. (col. 5 lines 35-50)
 It would therefore have been obvious to one of ordinary skill in the art at the time of the filing of filing of the invention to combine the shingle teachings of Collins and Medsani’s “3d point clouds” with the individual point cloud arrays for the motivation of “generating a continuum of object representations based on point cloud data. 

As per claims 4,11, and 18 Collins discloses
The system of claim 1, wherein the point cloud segmentation technique is a region growing segmentation technique.  
Collins(0045 region growing)

As per claims 6, 13, and 20, Collins discloses the shingle analysis elements (0118-120)
However, Medsani teaches “3d point clouds”. (Col. 5, lines 5-35)
The motivation for the combination is similar to that provided for claims 1, 8, and 15.

Claim 2,9,16, 3, 10,17  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
US Patent Publication to Collins 2009/0265193 in view of US Patent to Medsani 8537338 and US Patent 8207964 to Meadow and further in view of US Patent Publication to Pershing 20130262029 

As per claims 2, 9 and 16, and 3, 10 and 17 Collins, Medsani and Meadow, do not explicitly disclose planar or normal segmentation. Though Medsani as see above teaches Point clouds. However, Pershing teaches segmentation techniques. (0068) including for roofs. 
The motivation for the combination is because estimating building costs including for roofs is important and applying these known methods would automate the area estimation process. (0002-4)

Claims 7 and 14 are rejected under 35 USC 103(a) over US Patent Publication to Collins 2009/0265193  in view of US Patent to Medsani 8537338 and US Patent 8207964 to Meadow further in view of US Patent Publication to Swanson 20140019166

As per claims 7, 14 Collins discloses 7, 14 “roof shingles” and the analysis of shingles for wear/tear manually(0040) However, Swanson (0044) teaches wear and tear analysis by Spectral image classification. The motivation for the combination is because insurance automation would be a cost savings. (abstract, 0001)

Response to Arguments
Applicant filed an amendment on 6/6/22.
claims 1-20 are pending. claims 5, 12, and 19 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form; claims 1, 4, 6, 8, 11, 13, 15, 18, and 20 were rejected under 35 U.S.C. § 103 as allegedly unpatentable over Collins, U.S. Publication No. 2009/0265193 (hereinafter "Collins") in view of Medsani, U.S. Patent No. 8,537,338 (hereinafter "Medsani"); and (e) claims 7 and 14 were rejected under 35 U.S.C. § 103 as allegedly unpatentable over Collins in view of Medsani and further in view of Swanson, U.S. Publication No. 2014/0019166 (hereinafter "Swanson"). 


Claims 1, 5-6, 8, 12-13, 15, and 19-20 have been amended. 

II. Double Patenting – held in abeyance until allowance.

Allowable Subject Matter 
Claims 5, 12, and 19 – no arguments.
Application No. 171083,799 Docket No.: 32060/47507-CON4 
IV. Rejections under 35 U.S.C. § 103 
Claims 1, 4, 6, 8, 11, 13, 15, 18, and 20 were rejected under 35 U.S.C. § 103 as allegedly unpatentable over Collins in view of Medsani. Claims 7 and 14 were rejected under 35 U.S.C. § 103 as allegedly unpatentable over Collins in view of Medsani and further in view of Swanson. 

The Office alleges that Collins at paragraph [0102], reproduced below, teaches utilization of "a point cloud segmentation technique to identify from the 3D point cloud [representing a roof] a plurality of sets of points each representing a different shingle on a roof." 
[0102] At step 906, the recorded data, for example video, can be processed using image processing software. At step 908, the recorded video and sensor data can then be compared against a template library of non- damaged roofs. Damage to a roof can then be automatically determined by detecting differences between the recorded images and the template library. The comparison can also be performed by comparing a template library of non-damaged roofs against the recorded data and looking for similarities and differences. At step 912, if a problem is detected an alert can be send to the insurance company (if found by a vendor) and/or policy holder at step 914, by phone, email or SMS/text message, so that further action can be taken, such as preventive maintenance, etc., and may include the images (which may be annotated to show the issues) obtained of the property. At step 916, the claimant can be reimbursed. A software program with artificial intelligence (learning algorithms) or designed with neural networks could also be used to detect damage. Over time, the program would learn how to distinguish damage from the images and data much in the same way human adjusters learn how to do their job. (Emphasis added.) 

However, the cited portion of Collins merely describes a comparison technique in which data of a roof is compared against a template library of non-damaged roofs to determine whether there is damage to the roof. There is simply no discussion of a segmentation technique, let alone a point cloud segmentation technique, applied to a representation of a roof to identify a plurality of sets of points each representing a different shingle on a roof. 
The cited portions of Medsani (i.e., col. 5, Ins. 10-35 reproduced below) also do not teach or suggest utilization of "a point cloud segmentation technique to identify from the 3D point cloud [representing a roof] a plurality of sets of points each representing a different shingle on a roof."  [col. 5, Ins. 10-35] ... streets in x, y, z planes to filter the 3D data at 15 cm resolution so that the points corresponding to both streets and curbs can be extracted. This processing will now be described in greater detail. 
Conventional intensity data 10 is obtained from a terrestrial LIDAR sensor that generates a point cloud (of intensity data) 10 by scanning a laser across a8 
Application No. 171083,799 Docket No.: 32060/47507-CON4 
Amendment dated June 6, 2022 
Reply to Office Action of March 17, 2022 
scene from a ground or airborne platform (see step 1000, FIG. 10). The scene which will be used later in this disclosure is downtown portion of the city of Ottawa in Canada. The point cloud 10 representation is converted into an implicit representation using population functions, thereby aligning the points into uniform grid structures (see step 1005, FIG. 10). The implicit representation is then filtered using the estimated ground plane and the LIDAR signal intensity signature for roads (see step 1010, FIG. 10). As 
mentioned previously, this involves representing the scene as a collection of 3D cells and updating each cell with the number of points that fall within that cell. The resulting representation is then converted into a collection of 2D points using the x and y coordinates of each of the cells in the implicit representation (see step 1015, FIG. 10).
 
As best understood, Medsani teaches filtering and 3D-to-2D conversion techniques to represent roads/streets. Like Collins, there is simply no discussion of a segmentation technique, let alone a point cloud segmentation technique, applied to a representation of a roof to identify a plurality of sets of points each representing a different shingle on a roof. 
Nevertheless, to expedite prosecution, amended independent claim 1, and similarly independent claims 8 and 15, recite, inter alia, "utilize a point cloud segmentation technique to identify from the 3D point cloud [representing a roof] a plurality of 3D shingle point clouds, each 3D shingle point cloud including a set of points representing a different shingle on the roof." As such, amended claim 1 explicitly recites two different types of 3D point clouds - a 3D point cloud representing a roof and 3D shingle point clouds each representing different shingles on the roof. None of the cited references, either individually or in combination, teaches two different types of 3D point clouds, let alone utilizing a point cloud segmentation technique to identify from the 3D point cloud a plurality of 3D shingle point clouds. 

Here applicant arguments are generally moot in view of newly applied “Meadows”

Claims 8, 15 argued similar to claim 1. 
The dependent claims are argued by virtue of dependency.

Amendment dated June 6, 2022Reply to Office Action of March 17, 2022 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
From IP.com, "Deep Learning Guided Building Reconstruction from Satellite Imagery-derived Point Clouds" 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698